Title: To George Washington from Robert Stewart, 25 July 1758
From: Stewart, Robert
To: Washington, George



Dear Sir
Cresaps [Md.] July 25th 1758 8 oClock P.M.

From the bottom of a heart that overflows with Joy I beg leave to offer my Congratulations on your happy Election! doubly so in it’s manner, which considering the vast majority of votes, your absence and your having so long Commanded the whole of that Country in the worst of times, must greatly redound to your honour; and in all human probability will be thrice happy in it’s consequences.
Tomorrow morning a Strong Party Marches from hence to Escort our two Heroes up.
Inclos’d is my weekly Return.
Nothing remarkable has happen’d since my arrival here—Our Reconnoitring Partys have made no Discoveries.
My bad State of Health continues or rather encreases. That

you may enjoy Health and every thing else agreeable are the sincere wishes of him who ever is with the highest Esteem & regard My Dear Colo. Your most affecte & Obt hble Servt

Robert Stewart


Please offer my Complemts to Colo. Byrd & Colo. Mercer.

